Citation Nr: 1714898	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition, to include, displacement of lumbar disc L5-S1 with L5-S1 hemilaminectomy, lumbar spondylosis, and lumbar sacral strain ("hereinafter" low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served in the United States Army from October 1967 to March 1989.  The Veteran received the Army Commendation Medal with two Oak Leaf Clusters, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a low back disability.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

In March 2011 and July 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The March 2011 Board Remand instructed the AOJ to provide the Veteran with a VA examination, which was conducted in December 2014.  The July 2016 Board Remand found the December 2014 VA exam inadequate and instructed the AOJ to provide the Veteran with a new VA examination.  The Veteran underwent a second VA medical examination in August 2016.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.





FINDINGS OF FACT

1.  The Veteran experienced transitory low back pain during active service.

2.  Symptoms of lumbar spondylosis were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's displacement of lumbar disc L5-S1 with L5-S1 hemilaminectomy was performed after separation from service.

3.  The current displacement of lumbar disc L5-S1 with L5-S1 hemilaminectomy, lumbar spondylosis, and lumbar sacral strain first manifested years after service separation and are not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a January 2007 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2007 letter included provisions for disability ratings and the effective date of the claim.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's electronic claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA medical examinations in December 2014 and August 2016, pursuant to the March 2011 and July 2016 Board Remands, respectively.
38 C.F.R. § 3.159(c)(4) (2015); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2016 examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinion, as a whole, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, lumbar spondylosis, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither the Veterans displacement of lumbar disc L5-S1 with L5-S1 nor the lumbar sacral strain are chronic diseases, and the presumptive service connection provisions do not apply.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that the low back disability is related to service.  See October 2010 Hearing Testimony.  Specifically, the Veteran contends that repeated
in-service injuries weakened his back and led to his need for surgery after his February 1993 vehicular accident.  Id. at 25.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed displacement of lumbar disc L5-S1 with L5-S1 hemilaminectomy, lumbar spondylosis, and lumbar sacral strain.  See December 2014 and August 2016 VA Examinations.

The evidence demonstrates that the Veteran had complaints of back pain in service.  On November 7, 1973, the Veteran reported low back pain for one and-a-half weeks after playing football.  The Veteran reported no other history of low back pain.  The military examiner noted a flattening of the lumbar spine and decreased range of motion.  The military examiner diagnosed the Veteran with lumbosacral strain.  The Veteran was placed on a ten day limited physical profile and the military physician recommended bed rest for 48 hours, ice, massage, and an exercise program.

On November 19, 1973, the Veteran returned for evaluation of his back.  The military treatment notes show the Veteran's low back pain had considerably improved and that he had full range of motion.

A June 1976 Report of Examination showed the Veteran had a normal spine.  In June 1981, the Veteran again reported low back pain and was prescribed local heat.

The Veteran's January 1989 retirement examination noted a normal spine and musculoskeletal system.  On the January 1989 Report of Medical History, the Veteran indicated he had no recurrent back pain.

In February 1993, the Veteran was in a vehicular accident where an 18-wheeler he was driving ran into an embankment.  A CT scan showed mild diffuse spondylosis and degenerative facet disease, with a moderately large disc herniation posterolaterally on the left at the LS junction.  Another disc herniation was noted towards the right at the 4-5 level, causing compression of the thecal sac.

In April 1993, the Veteran underwent a lumbar laminectomy of L5-S1 on the left and a totally extruded disc was removed.  The Veteran was discharged and instructed to increase activities as tolerated.  In September 1993, after undergoing work hardening to rehabilitate his back, the Veteran was released to return to work.  The physician that released the Veteran back to work indicated that there may some intermittent back discomfort due to position, activity, and weather.  The physician indicated the Veteran's prognosis was good.

While the Veteran complained of two episodes of low back pain in service, the service treatment records do not reflect a chronic disease of the lumbar spine in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of lumbar spondylosis (arthritis) during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of lumbar spondylosis first shown as a clear-cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).

In this case, there were only episodes or complaints of back pain during service.  Further, the Veteran was not diagnosed with lumbar spondylosis until after his February 1993 vehicular accident that resulted in his displacement of lumbar disc L5-S1, with L5-S1 hemilaminectomy.  The August 2016 VA found the Veteran's in-service reports of back pain were muscular and attributed the Veteran's current back disabilities to his February 1993 vehicular accident.  Accordingly, the Board finds that the isolated episodes of reported pain do not establish chronic symptoms of lumbar spondylosis.

The Board next finds that symptoms of the Veteran's lumbar spondylosis have not been continuous since service separation and did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a).  The evidence in this case shows that there were almost four years between service separation in January 1989 and the first complaint of a back disability when the Veteran was involved in a vehicular accident.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Furthermore, there is not just silence in the evidence.  Rather, the January 1989 retirement examination described the spine as normal and the Veteran denied a history of recurrent back pain on the January 1989 report of medical history.  Additionally, the Veteran underwent a general VA examination in November 1989.  In discussing the musculoskeletal system the examiner noted some abnormalities of the left ankle and scars of the right hand but did not describe any abnormalities of the spine.  Records created at the time of the 1993 accident did not reflect that the Veteran reported any prior longstanding back pain from the incident in service.  

Because four years passed between service separation and the first evidence of a back disability was following the Veteran's February 1993 vehicular accident, and because the Veteran neither contends nor is there evidence indicating continuous symptoms of lumbar spondylosis after service separation, the weight of the evidence is against finding that there were continuous symptoms of lumbar spondylosis since service (to meet the presumptive service connection criteria at 38 C.F.R. § 3.303(b)), to include to a compensable degree within the first year after service separation).  In fact, at his October 2010 Travel Board Hearing, the Veteran testified that he still does not have daily back pain; rather, occasionally and based on his activity level, his back will stiffen at times.  As such, the evidence also does not show that the Veteran's lumbar spondylosis manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in 1986; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 for arthritis manifesting to a degree of 10 percent within one year of service is not warranted.

On the question of direct nexus between a current back disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's back disability, including displacement of lumbar disc L5-S1 with L5-S1 hemilaminectomy, lumbar spondylosis, and lumbar sacral strain, is causally related to the in-service back pain complaints.  

In December 2014, the Veteran underwent a VA examination to determine the nature and etiology of any back conditions.  The Veteran reported several episodes of severe muscle spasm in the back during service and that he required surgery following his February 1993 vehicular accident.  The Veteran reported that currently, his back is stiff on cold mornings, he gets sharp pains in the small of the back, and that he is intermittently prescribed muscle relaxers and pain pills.  The Veteran reported flare-ups every three to four months when driving long distances and that the lumbar pain does not radiate.

The VA examiner diagnosed the Veteran with displacement of lumbar disc L5-S1 with L5-S1, lumbar spondylosis, and lumbar sacral strain.  The VA examiner opined that the Veteran's displacement of lumbar disc L5-S1 with L5-S1, lumbar spondylosis, and lumbar sacral strain, were less likely than not caused by an in-service injury, event, or illness.  However, the December 2014 VA examiner failed to provide a rationale to support the provided opinion and another examination was necessary.

In August 2016, the Veteran underwent an additional VA examination.  The Veteran reported several incidents of in-service back pain and that military doctors told him he had muscle injuries.  The Veteran denied a specific in-service injury to the back.  The Veteran reported he cannot lift over 50 pounds because of a worker's compensation profile.  The Veteran denied constant back pain and stated that when his back pain does occur it is a 4 out of 10 pain level that occurs with prolonged walking or sitting, heavy lifting, or bending.  The Veteran again reported no radiating pain from the back and that he takes Tylenol or Aleve to relieve symptoms, with success.  

The VA examiner diagnosed the Veteran with a ruptured lumbar disc, status laminotomy L5-S1, left and lumbar strain.  The VA examiner opined it was less likely than not that the Veteran's ruptured lumbar disc, status laminotomy L5-S1, left and lumbar strain were caused by the Veteran's in-service diagnosis of back strain.  The rationale provided by the VA examiner was that on his January 1989 exit examination, the Veteran indicated he had no recurrent back pain, but did indicate other ailments he was experiencing at the time, and that on examination the Veteran had a normal spine.  

The August 2016 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the August 2016 VA examiner's medical opinion great probative weight.

Although the Veteran has at least implicitly asserted that the current low back disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex back disability.  The etiology of the back disability in question is a medical question dealing with the origin and progression of the Veteran's musculoskeletal system, and lumbar spondylosis, are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a low back disability that he experienced at any time, including pain, under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service until an intervening vehicular accident four years after service years after service, he is not competent to opine on whether there is a link between the current, specifically diagnosed back disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Furthermore, as stated above, the Veteran's lumbar spondylosis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and symptoms were not continuous since service.  The August 2016 VA examiner opined that it was less likely that the Veteran's low back disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a back disability was incurred in or otherwise caused by active service. 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current low back disability and active duty service, including no credible evidence of chronic symptoms of lumbar spondylosis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lumbar spondylosis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability on a direct basis, as well as presumptively as a chronic disease for lumbar spondylosis, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is denied.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


